Date: July / V,2015
                                       FILED IN
                                1ST COURT OF APPEALS
                                   HOUSTON, TEXAS

                                  JUL 16 2015          FROM: Mr. Clair A. Wolf
                                                       TDCJt   01859849
                                CHRiSTOPHERA»Ph.,.£:           Pack I Unit
                                        VjVH                   2400 Wallace Pack Rd.
                            clerk;       Fr^' i                Navasota, Texas   77868

Mr. Christopher Pine, Clerk
Court of Appeals
First Court of Appeals
301 Fannin St. -Wt
Houston,      Texas   77002-2066



IN RE:   In regard to the card that I received on July 9, 2015 on Cause #
         1354683 and   Appeal  Court No.#    14-13-01119-CR, Clair A. Wolf
         v. State; Trial Court No(s), 135483   the  new cause No. per card
         is    01-15-00580-CR



Dear Christopher Pine/
     I received your card informing me that you filed my writ of mandamus
to compel  the  248th District   Court of Harris County to set/ hear/ and
rule on a properly filed motion in said Court on April 15,2015/ I noticed
that   the  Cause  Number  is  one  number off due to a type-o. Instead of
135483   the number on the card is 135482. I looked at my copy and noticed
the typist made a   type-o  on the motion but the cover letter was correct
so please, correct this mistake that was made by mistake on my part.

     Also this ease was originally in the 14th Court of Appeals of Harris
County/  Texas not   the First Court of Appeals of Harris County, Texas.
I hope the Court will please overlook this mistake on my part without
looking on me unfavorably please, and thank you for your quick response.



                                                       Sincerely,



                                                       FTr-.^Ilair   A. Wolt